DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warashina (US 5959301 A).
With regards to claim 1, Warashina discloses a UV flame detector (column 1, lines 6-8) comprising: a spacer 3 having a spacer wall extending along a first axis between a first spacer end and a second spacer end; a UV transparent window 4 disposed at the first spacer end; the spacer wall and the UV transparent window defining a gas space; and UV sensing elements 6, 8 disposed within the gas space (Fig. 3).

With regards to claim 5, Warashina discloses wherein the UV sensing elements includes: an anode 6 having a perforated feature 7 disposed within the gas space; and a cathode 8 disposed within the gas space and spaced apart from the perforated feature (Fig. 3).	With regards to claim 6, Warashina discloses wherein the cathode includes an extension 9 that extends towards the perforated feature.
With regards to claim 8, Warashina discloses a UV flame detector (column 1, lines 6-8) comprising: a spacer 3 having a spacer wall disposed about a gas space, the spacer wall extending along a first axis between a first spacer end and a second spacer end, the spacer wall defining a recess (window opening) that extends from the first spacer end towards the second spacer end; a UV transparent window 4 disposed within the recess; and a UV sensing elements 6, 8 disposed within the gas space (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, 7, 9-11, 14, 15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warashina.
With regards to claims 2 and 4, Warashina discloses an anode 6 disposed within the gas space, but does not teach the claimed configuration, although each modification would have been well known. Modifying Warashina with the partially transmissive material would have been beneficial in view of filtering out wavelengths outside of the UV range, thus improving accuracy. Furthermore, modifying Warashina with a larger cathode and anode such that said cathode and anode extend at least partially into the spacer wall would have been obvious in view of allowing a larger sensitive region. Therefore, in view of the recited benefits, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Warashina with the claimed configuration.
With regards to claim 7, Warashina does not teach the claimed perforations. However, such a modification was commonly known and would have been obvious in view of directing UV light along a desired path.
With regards to claim 9, Warashina discloses wherein the UV sensing elements includes: an anode 6 disposed within the gas space; a cathode 8 disposed within the gas space and spaced apart 
With regards to claim 10, Warashina discloses wherein the anode defines a plurality of perforations 7.
With regards to claim 11, Warashina does not teach the partially transmissive material. Nevertheless, modifying Warashina with the partially transmissive material would have been beneficial in view of filtering out wavelengths outside of the UV range, thus improving accuracy.
With regards to claim 14, Warashina discloses wherein the recess includes a first surface that is disposed parallel to the first axis and a second surface that extends from the first surface and is disposed perpendicular to the first axis (Fig. 3).
With regards to claim 15, Warashina discloses wherein the second surface extends from an inner surface towards an outer surface (Fig. 3).
With regards to claims 18 and 19, Warashina discloses a second UV transparent window 5a disposed at the second spacer end, but does not teach a first patterned metal anode is disposed on a surface of the UV transparent window and a second patterned metal anode disposed on a surface of the second UV transparent window. However, it is noted that such a modification would have been known in view of improving sensitivity. Therefore, it would have been well known, obvious, and 
With regards to claim 20, Warashina discloses a central plate 13 disposed within the gas space and disposed between the UV transparent window and the second UV transparent window.

Claim(s) 21, 23, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warashina in view of Cole (US 20070131869 A1).
With regards to claims 21 and 26, Warashina discloses a UV flame detector (column 1, lines 6-8) comprising a UV transparent window 4 disposed on a spacer 3, wherein an anode 6 and cathode 8 are disposed within the walls of the spacer (Fig. 3). Warashina does not specifically teach the first joining material, the second joining material, and the gaps as claimed and further as they apply to claim 26. However, Cole teaches such a method was already known ([0053], brazing lens to an enclosure; solder seal 89 (Fig. 23B)). It would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Warashina with the teachings of Cole to improve the seal within the spacer walls. Warashina does not teach wherein the anode extends into a first gap defined by the spacer wall and the cathode extends into a second gap defined by the spacer wall. However, modifying Warashina with a larger cathode and anode such that said cathode and anode extend into gaps of the spacer wall would have been obvious in view of allowing a larger sensitive region. Therefore, in view of the recited benefits, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Warashina with the claimed configuration.
With regards to claim 23, Cole suggests the claimed invention though the teaching of brazing and soldering as shown above. The modification of a vacuum process chamber and the recited temperatures would have been considered an obvious design choice in view of improving the joining of the elements.
With regards to claim 24, Warashina discloses filling a gas space within the spacer with a gas composition (Abstract), but does not teach cleaning the partially assembled flame detector within the vacuum process chamber. However, such a step would have been know and considered obvious in view of removing contaminants.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884